In these three actions the plaintiffs recovered judgments against the defendants in their individual capacity for breach of the warranty contained in the several deeds of conveyance made by the defendants as executors of the will of E. Frank Vaughan. There is no dispute as to the facts. The will of E. Frank Vaughan, probated 4 February, 1904, conferred on the executors, William Vaughan and Christopher C. Vaughan, the power to sell certain lands, but not to warrant the title. On 4 October, 1904, the executors advertised the land for sale on November salesday, the advertisement containing the statement, "such sale being made for the purpose of making a division of the said estate of E. Frank Vaughan, in accordance with the terms of the will." The plaintiffs having bid off certain tracts at the sale made in accordance with the advertisement, the executors made a separate conveyance to each of them, in which they recited the probate of the will, the power of sale conferred thereby, and the sale to the guarantees, and then undertook to warrant the title in the following form: "And we do hereby bind ourselves as executors as aforesaid to warrant and forever defend, all and singular, the premises unto the said C.G. Ivey, and unto his heirs and assigns, against the heirs and executors of said E. Frank Vaughan, and against all persons whomsoever lawfully claiming or to claim the same, or any part thereof." Afterwards the widow of testator recovered judgment for dower against the plaintiffs for one-sixth of the value of the land purchased. After paying these judgments, the plaintiffs sued the defendants personally on the warranties and the Circuit Judge directed verdicts in their favor for the amounts paid and interest thereon. *Page 210 
The appeals turn on the question whether the defendants made themselves personally liable by undertaking to warrant, as executors, when the will contained no power to warrant.
The rule established beyond all controversy in this State and recognized everywhere is thus stated in Edings v.Brown, 1 Rich. 255: "Whenever one undertakes to make a contract in the name of another, his signature should be held as a guaranty that he has authority to bind the principal. It is only just that one who pretends to give a security to another, by assuming to contract in the name or a person whom he has no authority to bind, should supply, out of his own means, the security which he fails to impose on his principal." It makes no difference that the agent or trustee expressed in the contract the intention to bind only the person or the estate in whose favor he undertook to contract. He is presumed to know the extent of his authority, and he warrants its extent and sufficiency to those with whom he deals. In Edings v. Brown the defendant, R.E. Brown, signed a bill of sale of a negro, "Catherine Brown, L.S., per R.E. Brown, trustee." By the signature in this form he clearly expressed his intention to contract as trustee for another and not for himself. The paper contained a warranty of soundness, and the Court laying down the rule above stated held that, inasmuch as Catherine Brown was a married woman and so could not be made liable on the warranty, R.E. Brown made himself personally liable. The rule has been many times restated: Bank of Hamburg v. Wray, 4 Strob. 87; McDowall v. Reed, 28 S.C. 466, 6 S.E. 300;Porter v. Jeffries, 40 S.C. 92, 18 S.E. 229; Lagrone v.Timmerman, 46 S.C. 372, 24 S.E. 290; Wallace v. Langstan,52 S.C. 133, 29 S.E. 552. In nearly all of these cases the Court quotes with approval the following statement of the law, made in 2 Story's Eq. 975: "In general a trustee is only suable in equity in regard to any matter *Page 211 
touching the trust. But if he chooses to bind himself by a personal covenant in any such matter, he will be liable at law for a breach thereof, although he may in the instrument containing the covenant describe himself as covenanting as trustee; for the covenant is still operative as a personal covenant, and the superadded words are but a descriptio personae."
An executor or an administrator is not an agent, but a trustee, charged with the duty of winding up the estate in his hands. He has no power to make new contracts binding on the estate except as specially authorized by a will or by the orders of the Court. Hence, whenever he undertakes to make a new contract without such special authority or beyond it, he is held to bind himself, since he cannot bind the trust estate. This doctrine was laid down in Pearce v. Smith, 2 Brev. 360, and is generally recognized;McDowell v. Reed, supra; Porter v. Jeffries, supra.
In Wurdeman v. Robertson et al., Riley Ch. 115, the question arose as to the personal liability of an executrix on her warranty. Mrs. Roberts, executrix, sold without authority certain slaves to Mrs. Wurdeman, expressly warranting the title. Mrs. Wurdeman, having lost the slaves by a superior title, brought an action on the warranty against Mrs. Roberts personally to recover the purchase money. In sustaining the demand, the Chancellor said: "Mrs. Wurdeman being warned that there might be a doubt as to the title, does not exonerate from responsibility. Mrs. Roberts, who was executrix under the will, had the legal title in her, and knew better than Mrs. Wurdeman whether she could or not make a legal sale, and give a legal title; she could or not make a legal sale, and give a legal title; she decided that she could, and gave, through her agent, a warranty title; the warranty has failed, and I hold her responsible."
The leading case of Sumner v. Williams, 8 Mass. 162, 5 Am. Dec. 83, was decided on facts exactly like those of this case. Administrators selling under an order of Court, *Page 212 
which conferred no power to do so, undertook to warrant the title, specifying with particularity that they were giving the warranty in their capacity as administrators. It was held that, as the administrators had no authority to bind the estate by the warranty, they had bound themselves personally. We cite only a few of the many cases in which the principle has been stated and applied to transactions of executors and other trustees: Duvall v. Craig etal., 2 Wheat. 454, L.Ed. 180; Taylor v. Mayo, 110 U.S. 330,28 L. Ed. 163; Schmittler v. Simon, 101 N.Y. 554,5 N.E. 452, 54 Am. Rep. 737; Mitchell v. Hazen, 4 Conn. 495, 10 Am. Dec. 169; Note to Allen v. Sayward, 17 Am. Dec. 224; note to Schlicker v. Hemenway, 52 Am. St. Rep. 121; DeCoudres v. Union Trust Co.,25 Ind. App. 271, 58 N.E. 90, 81 Am. St. Rep. 95; Thompson v. Mann,65 W. Va. 648, 64 S.E. 920, 131 Am. St. Rep. 987.
The reasons for the rule we have stated have been so often set out in the cases cited that elaboration would be out of place. That the reasons are strong will be made evident by any study of the subject. It is true, application of the rule may sometimes work hardship, but even if the reasons against it were stronger than those in its favor, they are not strong enough to warrant the Court in changing a rule of property, established by unbroken precedent in this State and the consensus of judicial opinion elsewhere. It may be, if the estate derived benefit from the contract of warranty in increased price for the land, the defendants would have an equity for reimbursement from the estate to the extent of the benefit; but that point is not before us. For these reasons I think the judgment should be affirmed.
JUDGE HYDRICK disqualified. *Page 213